TO BE PUBLISHED

              ~*Uyrrmr (~Vurf                of "Pftr
                              2008-SC-000963-KB


KENTUCKY BAR ASSOCIATION,
CLE COMMISSION                                                           MOVANT


V.                            IN SUPREME COURT


MICHAEL RAY MCDONNER                                               RESPONDENT



                             OPINION AND ORDER

      The Kentucky Bar Association (KBA), Continuing Legal Education (CLE)

Commission, has requested this Court to enter an order of suspension against

Respondent, Michael Ray McDonner, KBA Member No. 90161, with a last

known bar roster address of 455 S. Fourth Avenue, Suite 1500, Starks

Building, Louisville, Kentucky 40202 . This Court's previous Order on March

19, 2009 adjudged Respondent guilty for failing to complete the necessary CLE

requirements for the 2007-2008 educational year. The Order gave Respondent

until April 8, 2009 to pay a $750 .00 fine and pay the appropriate late fees to

receive credit for his twelve unverified CLE credits. If, however, Respondent

was unable to verify the twelve CLE hours, the Order gave Respondent until

May 19, 2009 to complete twelve CLE hours . Due to his failure to comply and

subsequently respond, the CLE Commission requests that Respondent be

suspended from the practice of law pursuant to SCR 3.669(4) . Finding this to
be an appropriate sanction, this Court adopts the CLE Commission's

recommendation for suspension .

      Respondent neither completed his CLE hours nor paid the fine as

required by the Order entered on March 19, 2009 . As required by the KBA,

pursuant to SCR 3 .661, Respondent failed to accrue the minimum twelve and

one-half (12 .5) hours of continuing legal education for the educational year

ending June 30, 2008 . Though Respondent did complete one-half ( .5) hour of

CLE, he remained deficient twelve hours. Despite being notified of his CLE

obligation numerous times, Respondent has failed to meet those requirements,

or even reply to the notifications .

      The CLE Commission again made several attempts to contact

Respondent, but to no avail, although several messages were left on his

voicemail. In so doing, the Commission discovered Respondent had moved to a

different firm without updating his address with the KBA, in violation of SCR

3 .175 . Purportedly, Respondent's address is 455 S . Fourth Avenue, Suite

1500, Starks Building, Louisville, Kentucky 40202, but it now appears to be

138 South   3rd   Street, Louisville, Kentucky 40202 . Messages were left at this

address also . Notably, there has been no response to these contacts.

      The CLE Commission filed a report detailing Respondent's failure to

comply with the prior order of this Court and recommending Respondent's

suspension from the practice of law. Because Respondent has failed to explain

his lack of compliance with this Court's original order and has neglected to

reply to the CLE Commission's numerous attempts at communications, we find
good cause to adopt the Commission's recommendation and suspend

Respondent from the practice of law.

     ACCORDINGLY, the Court ORDERS :

1)          Respondent, Michael Ray McDonner, KBA Member No. 90161, is

      adjudged guilty of failing to complete the necessary CLE requirements for

      the 2007-2008 educational year and failing to comply with this Court's

      order entered March 19, 2009 ;

2)          Respondent is hereby suspended from the practice of law until

      such time as this Court enters an order restoring or reinstating his

      membership in the Kentucky Bar Association;

3)          Respondent shall not file an application for restoration or

      reinstatement until such time as any CLE deficiency of record and

      existing requirements are met as set forth in SCR 3 .675, Respondent has

      paid the sum of $750 .00 to the Kentucky Bar Association and such other

      costs as are necessary, and Respondent has updated his bar roster

      address as required by SCR 3 .175;

4)          Pursuant to SCR 3.390, Respondent shall notify all courts in which

      he has matters pending of his suspension from the practice of law, and

      notify all clients in writing of his inability to represent them and of the

      necessity and urgency of promptly retaining new counsel. Such

      notification shall be by letter duly placed in the United States mail within

      ten (10) days of the date of this order. Respondent shall simultaneously

      provide a copy of all such letters to the Kentucky Bar Association.
     Furthermore, to the extent possible and necessary, Respondent shall

     immediately cancel and cease any advertising activities in which he is

     engaged; and

5)         If Respondent fails to comply with any of the terms of discipline as

     set forth herein, upon motion of the Office of Bar Counsel, the Court may

     impose other discipline in this matter.

     All sitting. All concur .

     ENTERED : August 27, 2009 .